                                                                                                        ..-------·---·----,
AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations                                          Flt.ED
                                                                                                              FEB () 5 2019
                                     UNITED STATES DISTRICT CO
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA
                                                                       (For Revocation of Probation or Supervised Release)
                                v.                                     (For Offenses Committed On or After November 1, 1987)
                   DAVID BRYAN PRINCE
                                                                          Case Number:        16CR00319-LAB

                                                                       ANTONIO YOON, CJA
                                                                       Defendant's Attorney
REGISTRATION NO.                55200298
o-
THE DEFENDANT:
IZI admitted guilt to violation ofallegation(s) No.          1,2

D was found guilty in violation of allegation(s) No.       - - - - - - - - - - - - a f t e r denial of guilty.
Accordin~ly,   the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Natnre of Violation
             1,2                   nv I , Committed a federal, state, or local offense




X Probation is revoked and the defendant is sentenced as provided in page 2 through 4 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                      HON. Larry Alan Bums
                                                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                                                                               16CR00319-LAB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                 DAVID BRYAN PRINCE                                                      Judgment - Page 2 of 4
CASE NUMBER:               16CR00319-LAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 231 days




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:

       D     at - - - - - - - - - A.M.                        on - - - - - - - - - - - - - - - - - - -
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ----------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                     16CR00319-LAB
        -,


        AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

         DEFENDANT:                         DAVID BRYAN PRINCE                                                                            Judgment - Page 3 of 4
         CASE NUMBER:                       l 6CR003 l 9-LAB

                                                                    SUPERVISED RELEASE
  Upon release from imprisonment, the defendant shall be on supervised release for a term of:
  3 YEARS


       The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
  custody of the Bureau of Prisons unless removed from the United States.
  The defendant shall not commit another federal, state or local crime.
  For offenses committed on or after September 13, 1994:
  The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
  substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
  thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
  term of supervision, unless otherwise ordered by court.
                  The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
  D
                  substance abuse. (Check, if applicable.)
  lZl             The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
                  The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
  lZl
                  Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
                  The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
  D               seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
                  resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
  D               The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

             If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
         such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
         Payments set forth in this judgment.
                The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
             any special conditions imposed.
                                                   STANDARD CONDITIONS OF SUPERVISION
             I)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
             2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
             3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
             4)     the defendant shall support his or her dependents and meet other family responsibilities;
             5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
                    reasons;
             6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
             7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
                    any paraphernalia related to any controlled substances, except as prescribed by a physician;
             8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
             9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
                    unless granted permission to do so by the probation officer;
             10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
                    observed in plain view of the probation officer;
             11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
             12)    the defendant shall not enter into any agreement to act as an infonner or a special agent of a law enforcement agency without the permission of
                    the court; and
             13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
                    personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
                    with such notification requirement.



                                                                                                                                             16CR00319-LAB

--------·- -------------
..
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 DEFENDANT:              DAVID BRYAN PRINCE                                                    Judgment - Page 4 of 4
 CASE NUMBER:            16CR00319-LAB

                                 SPECIAL CONDITIONS OF SUPERVISION

     I.   Report all vehicles owned or operated, or in which you have an interest, to the probation officer.


     2. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release of information between the probation
        officer and the treatment provider. May be required to contribute to the costs of service rendered in an
        amount to be determined by the probation officer, based on ability to pay. The defendant shall be tested
        twice a month for six months. The probation officer may modify testing or terminate testing after six
        months if no dirty tests are reported.

     3. Not enter or reside in the Republic of Mexico without prior permission of the probation officer
     4. Seek and maintain full time employment and/or schooling or a combination of both.


     5. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submit to a search may be
        grounds for revocation; the defendant shall warn any other resident that the premises may be subject to
        searches pursuant to this conditions.

     6. Complete GED.

     7. Participate in a program of mental health treatment as directed by the probation officer, take all
        medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
        permission. The court authorizes the release of the presentence report and available psychological
        evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
        release of information between the probation officer and the treatment provider. May be required to
        contribute to the costs of services rendered in an amount to be determined by the probation officer, based
        on ability to pay.

     8. Defendant may be transferred to a residential drug/alcohol treatment program after serving 3 months
        custody.

     9. Abstain from the use of any and all alcohol.




II
II


                                                                                                 l 6CR00319-LAB
